Citation Nr: 0720117	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to an initial disability rating for status post 
fracture, right ulna, with intramedullary device ulna and 
radius with plate and screws, currently evaluated at 10 
percent effective June 14, 2004.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran served on active duty from May 1958 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted the veteran's claim for 
service connection for a right ulna disability and assigned a 
noncompensable evaluation.  In a December 2005 rating 
decision the rating was increased to 10 percent effective 
June 14, 2004.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Jackson, 
Mississippi.  The transcript of that hearing is of record.

Review of the record shows that the veteran underwent a 
compensation and pension examination in December 2004.  
According to the examiner, the veteran had normal range of 
motion in his right forearm aside from some mild limitation 
of extension secondary to mechanical block of an implant.  He 
also reported that the veteran has some moderate pain, but 
stated that it was difficult to determine whether the pain 
would decrease or increase, or whether the veteran's 
functional status would change.  Private treatment records 
dated prior to the December 2004 examination document the 
veteran's complaints of right arm pain and limitation of 
motion.

During his February 2007 hearing the veteran insisted that 
his condition has worsened since the December 2004 
examination. He complained of numbness and weakness in his 
right forearm, and of sharp, throbbing pain in his arm.  He 
testified that the pain is so intense that it has awakened 
him from his sleep.  Letters received by the RO in August 
2005 from the veteran's wife, former co-worker, and church 
deacon attest to the veteran's complaints of right arm pain 
and functional limitation.

In view of the veteran's contention that his condition has 
worsened the December 2004 VA examination and as the 
information contained in the examination report is not 
sufficient to properly rate the veteran's right ulna 
disability, the veteran should be accorded a new C&P 
examination.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The veteran should be scheduled for an 
examination by an appropriate specialist 
to determine the severity of his right 
ulna disability.  Range of motion studies 
are essential and the examiner should 
ascertain whether the right arm exhibits 
weakened movement, excess fatigability or 
incoordination attributable to the 
service-connected  right arm disability 
(major).  Any determination should be  
expressed in terms of the degree of 
additional range of motion loss due to 
pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
are objective signs of pain, and whether 
any such pain could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This determination 
should also be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

All conclusions should be supported by a  
complete rationale.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  All indicated tests 
should be performed, and all findings 
reported in detail.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



